NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CYNTHIA J. CLAY,
Plaintiff-Appellant,

V.

JAMES CAMERON, TWENTIETH CENTURY FOX
FILM CORPORATION, AND DUNE
ENTERTAINMENT III, LLC,
Defendants-Appellees.

2012-1396

Appeal from the United States District Court for the
Southern District of Florida in case no. 10-CV-22203,
Judge Ursula Ungaro.

ORDER

The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Eleventh Circuit.

Cynthia J. Clay appeals from a decision of the United
States District Court for the Southern District of Florida
in a copyright infringement case. Based on our review of
the papers transmitted by the district court, it appears
that Clay intended to appeal to the United States Court of
Appeals for the Eleventh Circuit. It also does not appear
that the district court’s jurisdiction arose in whole or in

CYNTI~IIA CLAY V. JAN[ES CAMERON 2

part under the patent laws, and thus appears to fall
outside of this court’s limited jurisdiction. See 28 U.S.C. §
1295.

Accordingly,
IT Is ORDERED THAT:

Absent objection received within 21 days of the date of
filing of this order, this appeal shall be transferred to the
United States Court of Appeals for the Eleventh Circuit
pursuant to 28 U.S.C. § 1631.

FOR THE CoURT
MAY 2 1 2012 /s/ Jan Horbaly -
Date J an Horbaly
Clerk

ccc William Pena Wells, Esq.
Sanford Lewis Bohrer, Esq.

s25

FILED
U.S. COUR'I` OF APPEALS FOR
THE FEBERAL C|HCUIT

MAY 2'|-2[]12

JAN HURBAL¥
CLERK